 


109 HRES 162 : Providing for consideration of the bill (H.R. 1334) to amend title 28, United States Code, to provide for the removal to Federal court of certain State court cases involving the rights of incapacitated persons, and for other purposes.
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 13 
109th CONGRESS 
1st Session 
H. RES. 162 
[Report No. 109–20] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Gingrey, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1334) to amend title 28, United States Code, to provide for the removal to Federal court of certain State court cases involving the rights of incapacitated persons, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the bill (H.R. 1334) to amend title 28, United States Code, to provide for the removal to Federal court of certain State court cases involving the rights of incapacitated persons, and for other purposes. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final adoption without intervening motion except: (1) one hour of debate on the bill equally divided and controlled by the chairman and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit. 
 
 
March 16, 2005 
Referred to the House Calendar and ordered to be printed 
